14-294-cv
Fraiser v. Stanley Black & Decker

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 11th day of December, two thousand fourteen.

PRESENT:            ROBERT D. SACK,
                    DENNY CHIN,
                    SUSAN L. CARNEY,
                               Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

TAWANNA FRAISER, on behalf of
herself and all others similarly
situated,
                             Plaintiff-Appellant,

                              v.                                               14-294-cv

STANLEY BLACK & DECKER, INC.,
                   Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
FOR PLAINTIFF-APPELLANT:                 SANFORD P. DUMAIN, Milberg LLP, New
                                         York, New York, and David A. Slossberg,
                                         Hurwitz, Sagarin, Slossberg & Knuff, LLC,
                                         Milford, Connecticut.

FOR DEFENDANT-APPELLEE:                  MARK MILLER, Barnes & Thornburg LLP,
                                         Chicago, Illinois, and Joseph Bree Burns, Rome
                                         McGuigan, P.C., Hartford, Connecticut.

             Appeal from the United States District Court for the District of

Connecticut (Young, J.).*

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is VACATED

and the case is REMANDED.

             Plaintiff-appellant Tawanna Fraiser ("Fraiser"), on behalf of herself and all

others similarly situated, appeals from the judgment of the district court entered

January 16, 2014, dismissing her claims against defendant-appellee Stanley Black &

Decker, Inc. ("SBD"). On October 4, 2013, ruling from the bench, the district court

granted SBD's motion to strike the class action allegations and to dismiss the complaint.

On October 15, 2013, Fraiser moved for reconsideration, and the district court denied

the motion by a handwritten note on November 6, 2013.




             *  The Honorable William G. Young, of the United States District Court for
the District of Massachusetts, sitting by designation.
                                            -2-
              In dismissing Fraiser's class action complaint, the district court stated in

totality:

              I am persuaded. The class action allegations are stricken. The
              Court concludes, giving all intendments in favor of the plaintiff,
              that under Rule 23 the need for class action treatment does not
              outweigh the individual aspects of the case. So I strike the class
              action allegations. I don't have subject matter jurisdiction. The case
              is dismissed.

(A 479). The district court dismissed the case without sufficiently articulating its

rationale, giving only a wholly conclusory explanation. The district court did not

specifically address the issues presented by SBD's motion to strike or by Rule 23 itself,

including important issues of Connecticut law. For example, the district court did not

discuss Fraiser's standing to serve as a class representative under the Connecticut

Unfair Trade Practices Act ("CUTPA") or the scope of a viable class under CUTPA.

Additionally, the court did not discuss Fraiser's argument that, assuming she was

barred by CUTPA from representing a class of Connecticut residents, CUTPA's

standing provision was unenforceable by virtue of Shady Grove Orthopedic Assocs., P.A.

v. Allstate Ins. Co., 559 U.S. 393 (2010). The court also did not discuss whether the

complaint adequately pleaded claims under the Magnuson-Moss Warranty Act, or

whether Fraiser's breach of warranty claims under Connecticut common law could

proceed on a class basis with or without the CUTPA claims.




                                            -3-
              Under the circumstances, we are unsure of the district court's reasoning,

and we are therefore unable to properly review its decision. Accordingly, we remand

the case to the district court for clarification and for a proper explanation. See Martens v.

Thomann, 273 F.3d 159, 173 (2d Cir. 2001) (remanding case for district court to explain its

decision because "it is better to remand to seek clarification from the district court"

rather than engage in "inappropriate speculation"); Inverness Corp. v. Whitehall Labs., 819
F.2d 48, 51 (2d Cir. 1987) (same).

                                            ***

              Accordingly, we VACATE the district court's judgment and REMAND

the case for further proceedings.

                                           FOR THE COURT:
                                           Catherine O'Hagan Wolfe, Clerk




                                            -4-